          Case 4:21-cv-01166 Document 1 Filed on 04/09/21 in TXSD Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    NORA HILDA DEL TORO,                              §
        Plaintiff,                                    §
                                                      §
    vs.                                               §    Civil Action No. 4:21-cv-1166
                                                      §
    FIESTA MART, LLC,                                 §
         Defendant.                                   §

                         DEFENDANT’S NOTICE OF REMOVAL

          Defendant Fiesta Mart, LLC (“Defendant”) files this Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446 and respectfully shows:

                                Commencement and Service

          1.     On March 10, 2021, Nora Hilda Del Toro (“Plaintiff”) commenced this

action by filing an Original Petition (“State Court Petition”) in the 157th Judicial

District Court of Harris County, Texas. The case is styled Cause No. 2021-13950;

Nora Hilda Del Toro vs. Fiesta Mart, LLC. 1

          2.     The lawsuit was first served on Defendant on March 12, 2021. 2

          3.     Defendant timely answered in state court on April 1, 2021. 3

          4.     This Notice of Removal is filed within thirty days of the receipt of service

of process and is therefore considered timely pursuant to 28 U.S.C. § 1446(b). This




1         See Exhibit C, Plaintiff’s Original Petition with citation.
2         See Exhibit D, Citation and Return of Service.
3         See Exhibit E, Defendant’s Original Answer and Affirmative Defenses.
      Case 4:21-cv-01166 Document 1 Filed on 04/09/21 in TXSD Page 2 of 5




Notice of Removal is also filed within one year of the commencement of this action

and is thus timely pursuant to 28 U.S.C. § 1446(c).

                                 Grounds for Removal

      5.     Defendant is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because this action is a civil action

involving an amount in controversy exceeding $75,000.00 between parties with

diverse citizenship.

                               Diversity of Citizenship

      6.     There is complete diversity of citizenship between Plaintiff and

Defendant.

      7.     Plaintiff is a citizen of Texas.4

      8.     Defendant Fiesta Mart, LLC is a citizen of Delaware and California, not

Texas. 5 While Defendant Fiesta Mart, LLC is a limited liability company organized

under the laws of Texas, its sole member is Bodega Latina Corp., a Delaware

corporation with its principal place of business, or its “nerve center,” in California. 6

Defendant’s citizenship as an LLC is determined by the citizenship of its members. 7

A corporation is deemed to be a “citizen” of the state where it maintains its principal




4     See Exhibit C, Plaintiff’s Original Petition at ¶ II.
5     See Exhibit F, Affidavit of Michael Saltzstein.
6     Id. at ¶ 3.
7     See e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

                                           2 of 5
      Case 4:21-cv-01166 Document 1 Filed on 04/09/21 in TXSD Page 3 of 5




place of business (its “nerve center”) and the state of its incorporation.8 Therefore,

Defendant is a citizen of Delaware and California.

                                Amount in Controversy

       9.     This is a personal injury case with well over $75,000 in controversy at

the time of this removal. Per her Petition, Plaintiff pleads monetary relief in an

amount more than $250,000 but not more than $1,000,000, pursuant to Rule 47(c) of

the Texas Rules of Civil Procedure.9

                                           Venue

       10.    Venue lies in the Southern District of Texas, Houston Division, pursuant

to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the action in this judicial

district and division.

                                           Notice

       11.    Defendant will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). Defendant will also file with the

clerk of the state court and will serve upon Plaintiff’s counsel, a notice of the filing of

this Notice of Removal.

                            Exhibits to Notice of Removal

       12.    In support of this Notice of Removal and pursuant to 28 U.S.C. §1446(a),

true and correct copies of the following documents are attached to this Notice as

corresponding lettered exhibits:


8      See, 28 U.S.C § 1332(c)(1); see also, Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct.
1181, 1185-86 (2010).
9      See Exhibit C, Plaintiff’s Original Petition at Section “I.”

                                            3 of 5
     Case 4:21-cv-01166 Document 1 Filed on 04/09/21 in TXSD Page 4 of 5




      A. Index of documents filed in Cause No. 2021-13950; Nora Hilda Del Toro vs.
         Fiesta Mart, L.L.C., in the 157th Judicial District Court of Harris County,
         Texas.– Exhibit A

      B. Docket Sheet for Cause No. 2021-13950; Nora Hilda Del Toro vs. Fiesta
         Mart, L.L.C., in the 157th Judicial District Court of Harris County, Texas.
         –Exhibit B.

      C. Plaintiff’s Original Petition filed on Cause No. 2021-13950; Nora Hilda Del
         Toro vs. Fiesta Mart, L.L.C., in the 157th Judicial District Court of Harris
         County, Texas. – Exhibit C

      D. Citation Issued March 11, 2021; Served on March 12, 2021 and Return of
         Service filed March 17, 2021. – Exhibit D

      E. Defendant’s Original Answer and Affirmative Defenses filed April 2, 2021,
         Cause No. 2021-13950; Nora Hilda Del Toro vs. Fiesta Mart, L.L.C.. –
         Exhibit E.

      F. Affidavit of Michael Saltzstein. – Exhibit F

      G. List of All Counsel of Record – Exhibit G

      H. Notice of Filing Removal in State Court – Exhibit H

                                      Prayer

      WHEREFORE, Defendant, pursuant to the statutes cited herein and in

conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action

from the 157th Judicial District Court of Harris County, Texas to this Court and for

such other and further relief to which Defendant may be justly entitled.




                                       4 of 5
     Case 4:21-cv-01166 Document 1 Filed on 04/09/21 in TXSD Page 5 of 5




                                               Respectfully submitted,

                                               By: ___/s/ Trek Doyle     _____
                                               Trek Doyle
                                               State Bar No. 00790608
                                               S.D. Tex. No. 27163
                                               trek@doyleseelbach.com

                                               James D. Snyder
                                               State Bar No. 24088447
                                               S.D. Tex. No. 1872201
                                               james@doyleseelbach.com

                                               Jacob S. Jones
                                               State Bar No. 24101975
                                               S.D. Tex. No. 1117137
                                               jake@doyleseelbach.com

                                               Doyle & Seelbach PLLC
                                               7700 W. Highway 71, Suite 250
                                               Austin, Texas 78735
                                               512.960.4890 Telephone
                                               doyleseelbach.com

                                               ATTORNEYS FOR FIESTA MART,
                                               LLC




                          CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic service to counsel
identified below on this, the 9th day of April 2021.

      Christopher Ngo
      cngo@millerweisbrod.com
      service: vle@millerweisbod.com
      Law Offices of Domingo Garcia, LLP
      6200 Gulf Freeway, Suite 410
      Houston, TX 77023
      713.349.1500 Telephone
      713.432.7785 Fax
      ATTORNEYS FOR PLAINTIFF

                                      5 of 5
